 In the Matter of AMERICAN WOOLEN COMPANY, NATL. AND PROVIDENCEMILLSandINDEPENDENT TEXTILE UNION OF OLNEYVILLECase No. R-400.-Decided February 8, 1938Textile Industry-Investigation of Representatives:controversy concerningrepresentation of employees:rival organizations;controversy as to appropriatebargainingunit-Unit Appropriate for Collective Bargaining:production andmaintenance employees in three mills operated by employer;similarity of wage.Scales ;functional coherence;organization of business;community of interest-Order:dismissing Petition for Investigation and Certification of representativeof employees in one plant only.Mr. Edward Schneider,for the Board.Mr. Robert H. Montgomery,ofBoston, Mass.,for the Company.Mr. William J. Carlos,of Providence,R. I., for the Independent.Mr. Joseph Sylvia,ofProvidence,R. I., andMr.FrankJ.Manning,of Boston, Mass., for theT.W. O. C.Mr. Victor A. Pascal,ofcounsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEOn October 7, 1937, Independent Textile Union of Olneyville,-herein called the Independent, filed with the Regional Director for theFirstRegion (Boston, Massachusetts) a petition alleging that aquestion affecting commerce had arisen concerning the representationof employees of American Woolen Company.' Providence, RhodeIsland, herein called the Company, at its National and ProvidenceWorsted Mills, and requesting an investigation and certification ofrepresentatives pursuant to Section 9 (c) of the National Labor Rela-tions Act, 49 Stat. 449, herein called the Act.On November 1, 1937,the National Labor Relations Board, herein called the Board, actingpursuant to Section 9 (c) of the Act and Article III, Section 3, ofNational Labor Relations Board Rules and Regulations-Series 1,as amended, ordered an investigation and authorized the Regional'In the order directing investigation and hearing, the Companyisreferred to as"American Woolen Company, Nat'l & Providence Mills" The correct name of the Com--pany is "American Woolen Company."144 DECISIONS AND ORDERS145Director to conduct" it and to provide for an appropriate hearingupon due notice.On November 9,-1937, the Regional Director issued a,notice ofhearing, copies of which were duly served upon the Company, uponthe Independent, and upon Local 54, Textile Workers OrganizingCommittee, herein called T. W. O. C., a labor organization claimingto represent employees directly affected by the investigation.Pur-suant to the notice, a hearing was held on November 18, 1937, atProvidence, Rhode Island, before George Bokat, the Trial Examinerduly designated by the Board.The Board, the Company, and theIndependent were represented by counsel, the T. W. O. C. was rep-resented by its representatives, and all participated in the hearing.Full opportunity to be heard, to examine and cross-examine witnesses,and to introduce evidence bearing on the issues was afforded allparties.During the course of the hearing the Trial Examiner made,several rulings on motions and on objections to the admission of evi-dence.The Board bas-reviewed the rulings of the Trial Examinerand finds that no prejudicial errors were committed.The rulingsare hereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYThe American Woolen Company is a Massachusetts corporation,having its principal executive and sales offices in New York City.It owns and operates 27 mills located in eight different States, in-cluding three mills in the State of Rhode Island.These three millsare -known as the National and Providence Worsted Mills, hereincalled the National Mill, the Manton Mill, and the Weybosset Mill.The National Mill is engaged in the manufacture of worsted fabrics.It is a weaving mill and performs no spinning or other preliminaryprocess.The principal raw material used by the mill is yarn, thevalue of which exceeds $1,000,000 a year, all of which is shipped to itfrom outside Rhode Island.The approximate amount of the totalsales of the products of the mill during 1936 and the first six monthsof 1937 was $2,100,000 and $1,350,000, respectively.All the finishedproduct was shipped to points outside of Rhode Island.BetweenSeptember 4, 1937 and November 13, 1937, the total number of in-dividuals engaged in production and maintenance work in the millvaried from 388 to 539.The Manton Mill is also engaged in the manufacture of worstedfabrics.Its raw materials, methods of manufacture, and finishedproducts, except for the patterns of its products, are similar tothose of the National Mill. Substantially all the raw material used 146NATIONAL LABOR RELATIONS, BOARDat the mill, the value of which exceeds $800,000 a year, is shippedto it from outside of Rhode Island.The principal raw material soused is yarn.The approximate amount of the total sales of theproducts of this mill during 1936 and the first nine months of 1937was $1,200,000 and $1,100,000, respectively.All its finished productwas shipped to points outside of Rhode Island. .During its rela-tively busy periods, the mill employs between 350 and 400 workers.The Weybosset Mill is engaged in the manufacture of woolenfabrics.Like the National and Manton Mills, this mill engages inweaving, but, unlike them, also performs preliminary processing and,spinning.Substantially all the raw material used at the mill, thevalue of which exceeds $700,000 a year, is shipped to it from outsideof Rhode Island.The principal raw materials so used are wool,reworked wool, silk, and cotton.The approximate amount of thetotal sales of the products of this mill during 1936 and the firstnine months of 1937 were $1,800,000 and $1,700,000, respectively.This was all shipped to points outside of Rhode Island.The millnormally employs between 700 and 800 workers.II.THE ORGANIZATIONS INVOLVEDIndependent Textile Union of Olneyville is an independent labororganization, admitting to its membership all production and main-tenance workers in the National Mill, including mill clerks, andexcluding overseers and second hands..Local 54, Textile Workers Organizing Committee, is a labor or-ganization affiliated with the Committee for Industrial Organization.It admits to its membership all production and maintenance workersin the National, Manton, and Weybosset Mills, and excludes millclerks and those employees engaged in supervisory work.III.THE APPROPRIATE UNITThe Independent claims that the production and maintenanceemployees in the National Mill, excluding clerical and supervisoryemployees, constitute an appropriate unit for the purposes of collec-tive bargaining.T.W. O. C. claims that the appropriate unitshould be composed of the production and maintenance employees inall three mills, excluding clerical and supervisory employees.Ithas included within its membership production and maintenance em-ployees in all three mills.The Company was willing to stipulatethat the appropriate unit should be composed of the employees inthe three mills.All the three mills are located in the Olneyville section of Provi-dence and within a radius of three or four miles, the distance betweenthe National `and Weybosset Mills being less than one mile.Most of DECISIONS AND ORDERS147the employees in all three mills reside comparatively near to eachother.The operations carried on at the National and Manton Millsand in the weaving division of the Weybosset Mill are substantiallyalike.Although the three mills have separate resident managers,the labor policies in the three mills are determined at the executiveoffices of the Company in New York City, with the result that work-ing conditions and wages at the three mills are similar.We feel thatthe interests of the employees in the three mills are closely related andthat the employees in the three mills should be included within thebargaining unit.We are of the opinion on the basis of the record inthis case that a unit composed solely of employees in the NationalMill is not appropriate for the purposes of collective bargaining.IV. THE QUESTION CONCERNING REPRESENTATIONThe petition in this case, as pointed out in Section III above, relatessolely to the employees of the Company at the National Mill.Wehave found in Section III that a unit composed solely of employeesin the National Mill is not appropriate for the purposes of collectivebargaining.We find, therefore, that no question has arisen concern-ing representation of employees of the Company at its National Mill.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSION OF LAWNo question concerning the representation of employees of Ameri-can Woolen Company, Providence,Rhode Island, at its National andProvidence Worsted Mills, existswithinthe meaning of Section 9 (c)of the National Labor Relations Act.ORDERUpon the basis of the foregoing findings of fact and conclusion oflaw the National Labor Relations Board hereby dismisses the Petitionfor Investigation and Certification filed by Independent Textile Unionof Olneyville.[SAME TITLE]AMENDMENT TO DECISIONMarch 3, 1938On February 8, 1938, the National Labor Relations Board, hereincalled the Board, issued a Decision and Order, in the above-entitledproceeding, dismissing the Petition for Investigation and Certifica- 148NATIONAL LABOR RELATIONS BOARDtion filed by Independent Textile Union of Olneyville. In accord-ance with the record in the proceeding, the Board stated in the De-cision, "The Company was willing to stipulate that the appropriateunit should be composed of the employees in the three mills."Coun-sel for the Company informed the Board by letter that the Companyat all times desired to maintain an impartial attitude and that, atthe hearing, the Company did not express any opinion as to theappropriate unit.Other parties participating in the hearing haveindicated that they understood that the Company desired to main-tain an impartial position.The Board hereby amends its Decision by striking therefrom thewords quoted above and substituting therefor the following : "TheCompany desires to be impartial in the matter."Except as hereby amended, the Decision remains in full force andeffect.